DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered. Claims 1, 3, 5-7, and 9-14 are currently pending. 

Claim Objections
Claims 1, 3, 5-7, and 9-14 are objected to because of the following informalities:
Claim 1: lines 2-3 recite “which is embodied” should read “wherein the cover is embodied” for clarity.
Claim 1: line 3-4 “the cover is as a flat covering element” should read “the cover is a flat covering element”
Claims 3, 5-7, and 9-14 are objected to for depending from an objected to claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin-walled” in claim 1 is a relative term which renders the claim indefinite. The term “thin-walled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination, the term “thin-walled” will not be given patentable weight. 
Claims 3, 5-7, and 9-14 are rejected for being dependent from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0145302 (Jung hereinafter, per the PCT filing date of 07/17/2017) in view of US 2004/0041475 (Cichetti hereinafter) and further in view of US 2016/0087511 (De Filippis hereinafter).
Regarding claim 1, Jung teaches a cooling fan unit (Abstract and ¶ 1) that discloses an electronic system on a printed circuit board (Figure 7, circuit board 2000 per ¶ 78) and a cover arranged above the electronic system (Cover 3000), which is embodied both as an active cooling body and a passive cooling body (Conduction at 50 and air flow created by the cooling fins 4000), wherein the cover is a flat covering element and has a form with a surface which is effective for cooing of the electronic system arranged beneath the cover (Figure 7 with the surface of 3000 in contact with 50); wherein the cover (3000) has a cooling fin structure with a plurality of cooling fins (Fins 4000 and fins below 3200) that increase the surface to be larger than the projected base area of the cover (Surface area of the fins 4000 will increase the surface area); wherein the cover (3000), in the area of the cooling fin structure, has a flat contact surface (Figure 7, underside of 4000 where 50 contacts 3000) for contacting heat-producing components (¶ 78 describes the heat side 50 on connected to the cover 3000); and wherein the flat contact surface is formed on the bottom of the cover (Figure 7) and facing the electronic system and, in the assembled state, the flat contact surface at least partially abuts electronic components on the printed circuit board (Evident from Figure 7).
Jung is silent with respect to the cover consisting of a thin-walled plastic.
However, Cichetti teaches a fan system that discloses the use of metal or plastic for the motor cover (¶ 6 and 41). The resultant combination would be such that the motor cover would consist of plastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Jung’s cover with the plastic as taught in Cichetti since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use is a matter of design choice. In re Leshin, 125 USPQ 416. 
Jung is silent with respect to said surface being larger than a projected base area of the cover by a factor of 2; and plurality of cooling fins that increase the surface to be larger than the projected base area of the cover by a factor of 2.
However, De Filippis teaches an electric motor and integrated controller (¶ 1) that discloses a flat cover with a surface being larger than a projected base area of the cover by a factor of around 2 (Surface area covered by the fins will be at least 2 times large than the area not covered by the fins); and plurality of cooling fins that increase the surface to be larger than the projected base area of the cover by a factor of 2 (Fins seen in Figure 1 on the cap 3, Surface area covered by the fins will be at least 2 times large than the area not covered by the fins). The resultant combination would alter the size of the fins in Jung to allow for more cooling to occur. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling surface and fins of Jung with the increased fin size of De Filippis to further increase the cooling performed on the controller in Jung. Furthermore, in Gardner v. TEC Syst., Inc. (725 F.2d 1338, 220 USPQ 77) it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this specific case the cooling fins of Jung and Di Filippis would perform the same way as intended and as shown by the instant application.  
Regarding claim 3, Jung’s modified teachings are described above in claim 1 where Jung would further disclose that the cover forms a plurality of recesses in which fastening holes are provided at which the cover is detachably fastened to the fan by releasable fastening means (Jung in Figure 2 shows the fixing elements 10 ¶ 4 and in Figure 7 the same fixing elements would reside in the unlabeled and equivalent holes).
Regarding claim 5, Jung’s modified teachings are described above in claim 1 where the combination of Jung, Cichetti, and Di Filippis would further disclose that the cover has the cooling fin structure in one or more areas (Evident from Figure 7 of Jung).
Regarding claim 6, Jung’s modified teachings are described above in claim 1 where the combination of Jung, Cichetti, and Di Filippis would further disclose that the cooling fins are attached or formed to extend radially outwards (Evident form Jung Figure 7 and Di Filippis Figure 1)
Regarding claim 7, Jung’s modified teachings are described above in claim 1 where the combination of Jung, Cichetti, and Di Filippis would further disclose that the cooling fins have a changing wall thickness (Jung Figure 4, End 402 per ¶ 63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fin shape of the embodiment in Figure 7 of Jung with the fin shape of figure 4 of Jung to minimize flow resistances per Jung ¶ 63 of Jung.
Regarding claim 9, Jung’s modified teachings are described above in claim 1 where the combination of Jung, Cichetti, and Di Filippis would further disclose that the cover is formed from a substantially round section integrally joined to a projection (Under the broadest reasonable interpretation, the projection of 3100 is joined to the round cover of Jung).
Regarding claim 11, Jung’s modified teachings are described above in claim 1 where the combination of Jung, Cichetti, and Di Filippis would further disclose that the thickness of the cover is smaller in the area parallel to the arrangement of the printed circuit board and/or the area of the flat contact surface than in a periphery or in the area of the cover extending towards the electronic system by a factor of 2 (Di Filippis in Figure 3 shows that the area of the cover in contact with the heat generating electronic components is thinner than the remainder of the cover and this would be implemented into the cover of Jung).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the thickness of the cover in Jung with the teachings of Di Filippis to further increase the heat conducted away from the electronic components. 
Regarding claim 13, Jung’s modified teachings are described above in claim 7 where the combination of Jung, Cichetti, and Di Filippis would further disclose that that the cooling fins have an outwardly decreasing wall thickness (Under the broadest reasonable interpretation, the cooling fins in Figure 4 with ends 402 have a thickness that decreases as they extend outwards on the figure right hand side.
Regarding claim 14, Jung’s modified teachings are described above in claim 1 where the combination of Jung, Cichetti, and Di Filippis would further disclose that the cover is formed with a round section (Cover 3000 of Jung is round), the cooling fin structure is formed in at least one area located along the circumference of the round section and extending radially outwards from the round section (Cooling fins below 3200), the cooling fins in the at least one area of the cooling fin structure being integrally formed with the flat contact surface that at least partially abuts the electronic components (Under the broadest reasonable interpretation, the fins below 3200 are integral with 3000 and therefore are formed with the flat surface of 3000 contacting 50 as seen in Figure 7 of Jung).
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0145302 (Jung) in view of US 2004/0041475 (Cichetti) in view of US 2016/0087511 (De Filippis) and further in view of US 2014/0217844 (Cocks hereinafter).
Regarding claim 9, Jung’s modified teachings are described above in claim 1 where the combination of Jung, Cichetti, and Di Filippis but are silent with respect that the cover is formed from a substantially round section integrally joined to a projection.
However, Cocks teaches a cover for an electric system that discloses a cover is formed from a substantially round section integrally joined to a projection (Cover 14 in Figure 1 with the projection at 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Jung with the projection of Cocks to allow for easy access to the electronic components (¶ 22 of Cocks).
Regarding claim 13, Jung’s modified teachings are described above in claim 7 where the combination of Jung, Cichetti, and Di Filippis but are silent with respect that the cooling fins have an outwardly decreasing wall thickness.
However, Cocks teaches a cover for an electronic system that discloses cooling fins with an outwardly decreasing wall thickness (Figures 1 and 2 show the cooling fins having a decreasing cross sectional thickness as they extends away from the portion 46 per ¶ 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of the cooling fins in Jung with the teachings of Cocks to increase the surface area to facilitate heat transfer (Cocks ¶ 28). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0145302 (Jung) in view of US 2004/0041475 (Cichetti) in view of US 2016/0087511 (De Filippis) and further in view of 2011/0256007 (Shaffer hereinafter).
Regarding claim 10, Jung’s modified teachings are described above in claim 1 but are silent with respect that the material of the cover is a polyamide (PA), polyurethane (PUR), polycarbonate (PC) or polyethylene (PE).
However, Shaffer teaches a vacuum pump with an electric motor that discloses the use of polyethylene (¶ 91). The resultant combination would replace the non-descript plastic of Cichetti with the polyethylene of Shaffer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cover of Jung, per Cichetti and De Filippis, of polyethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0145302 (Jung) in view of US 2004/0041475 (Cichetti) in view of US 2016/0087511 (De Filippis) and further in view of US 7976293 (Kusano hereinafter).
Regarding claim 12, Jung’s modified teachings are described above in claim 1 where Jung does disclose the use of a non-specific fan (¶ 40) but Jung is silent with respect to the fan being a radial fan. 
However, Kusano teaches a centrifugal radial fan drive by an electric motor (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the non-specific fan of Jung by a simple substitution to provide the well-known and predictable outcome of driving a fan with the motor of Jung. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-7, and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746